Citation Nr: 0804484	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to November 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a hearing before the Board in August 2006; 
however, he canceled his scheduled hearing and has not 
requested that it be rescheduled.  This case was before the 
Board in September 2006 when it was remanded for additional 
development.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action on his 
part is required.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and the veteran's current hearing 
loss disability is not shown to be related to an event, 
injury, or disease in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, the veteran has been advised of VA's 
duties to notify and assist in the development of his claim.  
A September 2006 letter from the RO explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The veteran was also advised 
to submit any pertinent evidence in his possession.  
Furthermore, in the September 2006 letter, he was given 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters or 
supplement the record.  Thereafter, the claim was 
readjudicated.  See October 2007 Supplemental Statement of 
the Case (SSOC).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service medical records (SMRs) has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for VA audiological examinations in April 2003 and 
January 2007.  The veteran has not identified any pertinent 
evidence that remains outstanding.  The Board is satisfied 
that evidentiary development is complete; VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.  

II.  Service Connection for Bilateral Hearing Loss Disability

Service personnel records note that the veteran was wounded 
in action during his military service.  His SMRs are silent 
for complaints or findings related to hearing loss.  
Specifically, an April 1943 enlistment examination report 
notes that the veteran had 15/15 hearing bilaterally.  A 
November 1945 separation examination report notes that the 
veteran had 15/15 whispered voice and spoken voice hearing 
bilaterally.  

In February 1946 the veteran submitted a claim for service 
connection for various disabilities.  He did not complain of 
hearing loss at that time.

An August 1947 VA examination report is silent for complaints 
or findings related to hearing loss.  The VA examiner noted 
that the veteran heard ordinary conversation at 20 feet 
bilaterally.

VA outpatient treatment records note that the veteran was 
seen in May 2001 for a hearing screening test.  He reported 
problems understanding speech.  Puretone testing revealed 
mild to profound sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear. 

A November 2001 VA audiology consult report notes that the 
veteran was referred for audiological evaluation after 
failing a hearing screening in May 2001.  The examiner noted 
that the veteran had been prescribed hearing aids.  
Examination revealed bilateral sensorineural hearing loss.  
New hearing aids were recommended.

In February 2003, the veteran submitted a claim seeking (in 
pertinent part) service connection for hearing loss.  

An April 2003 VA audiological evaluation report notes 
puretone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
80
95
105
LEFT
30
40
60
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted the veteran's history of noise exposure 
without ear protection during military service.  The examiner 
opined that the veteran's current hearing loss is not related 
to his military service.  In support of this opinion, the 
examiner noted that the veteran's SMRs are negative for 
findings of hearing loss.  In addition, there is no evidence 
of hearing loss within one year of discharge.

A January 2007 VA audiological evaluation report notes the 
veteran's history of exposure to acoustic trauma from heavy 
artillery and mortar fire during his military service.  
Following service, the veteran worked as a teacher for 20 
years.  He reported no family history of genetic hearing 
loss.  Currently, the veteran complained of a bilateral 
hearing loss which had slowly progressed over many years.  
The examiner stated:

Although [the veteran] did have noise 
exposure while in the service, the post 
discharge physical indicated normal 
hearing as did multiple physical exams 
while in the service.  The [veteran] did 
not indicate hearing loss on his post-
discharge compensation and pension paper 
work and there are no hearing tests in 
the subsequent year after discharge that 
demonstrate hearing loss at that time.  
It is my opinion that this [veteran's] 
hearing loss is not likely the result of 
his noise exposure during the service and 
more likely than not represents a form of 
age-related progressive sensorineural 
hearing loss and his presbycusis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such  
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When  
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

It is not in dispute that the veteran was exposed to  
acoustic trauma during his combat service during World War 
II, or that he has bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, his SMRs do not show 
that he ever complained of problems hearing during service.  
No evidence of hearing loss disability was reported at any 
time during service, and on service separation examination 
testing for conversational hearing produced results 
indicating his hearing was normal.  Furthermore, there is no 
evidence of hearing loss complaints in the year following the 
veteran's discharge.  Significantly, when he submitted a 
February 1946 claim of service connection for various 
disabilities, hearing loss was not mentioned.  Consequently, 
service connection for a hearing loss disability on the basis 
that such disability became manifested in service and 
persisted is not warranted, and the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 [for 
sensorineural hearing loss as organic disease of the nervous 
system] do not apply.

Further, with respect to the etiology of the hearing loss, 
the Board notes that the veteran served in combat and thus is 
entitled to the relaxed evidentiary standards afforded by 
38 U.S.C.A. § 1154(b).  However, § 1154(b) does not create a 
presumption of service connection for the veteran's hearing 
loss; he is still required to meet the evidentiary burden as 
to service connection, to include whether there is a nexus 
between his current disability and his exposure to combat 
noise trauma in service.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Notably, various etiologies for hearing loss 
disability have been medically identified.  Here, in 2003 and 
2007 opinions, VA examiners opined that there was no evidence 
that the veteran developed hearing loss disability while on 
active duty, and the 2007 opinion indicated that the likely 
cause of the veteran's hearing loss was the aging process.  
The VA opinions were based on a review of the veteran's 
entire pertinent medical history, including his SMRs and 
post-service medical evidence, and the examiners explained 
the rationale for their conclusions, as noted above.  There 
is no medical opinion to the contrary.

The Board has also considered the veteran's own statements to 
the effect that his hearing loss was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494  
(1992).

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

In the September 2006 Remand, the RO was directed, in part, 
to schedule the veteran for a VA medical examination to 
obtain a medical opinion as to the etiology of any current 
tinnitus.  While the veteran underwent a VA examination in 
January 2007, and the examiner noted the veteran's complaints 
of tinnitus, the requested etiology opinion was not provided.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the January 2007 VA examination did not fully conform to 
the Board's remand instructions, and because the information 
sought is critical to the matter at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by an otolaryngologist to 
determine the etiology of his tinnitus, 
if any.  The veteran's claims folders 
must be reviewed by the examiner in 
conjunction with the examination.  A 
complete history of the claimed tinnitus 
should be obtained from the veteran.  
Based on examination of the veteran and 
review of the claims folders, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's tinnitus is etiologically 
related to his military service (and 
specifically to his exposure to combat 
noise trauma).  The examiner should 
explain the rationale for all opinions 
given.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC, and afford the 
veteran and his representative the 
opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


